Citation Nr: 1648060	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  05-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a June 2010 Travel Board hearing.  A transcript of those proceedings is associated with the Veteran's VBMS record.  The Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  In an April 2016 letter, VA notified the Veteran that he was entitled to another hearing before the Board.  The Veteran did not respond within 30 days, and the Board now assumes the Veteran does not want another hearing.

In August 2010, March 2012, October 2013, and February 2014, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

Following the September 2014 supplemental statement of the case, the Veteran submitted additional evidence regarding his diabetes mellitus, which was not accompanied by a waiver of AOJ review.  However, the additional evidence was VA treatment records that were duplicative of treatment records already in the record.  Therefore, the AOJ adjudicated the claim with this evidence in the first instance, and a waiver is not necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.



REMAND

Although the Board regrets further delay in this matter, the claim must be remanded for additional development.  The September 2014 VA examination contains the following statement from the examiner: 

The veteran was seen 9/8/2004 for Agent Orange Environmental exam by Dr Thomas Oommen which documents the veteran's concerns over exposure (copy presented by veteran to examiner and will be submitted to VBA for inclusion in Efolder).	

The record does not appear to contain this September 2004 Agent Orange Environmental examination.  The Board notes that VA has previously attempted to obtain this examination.  In an August 2010 remand, the Board instructed the Appeals Management Center (AMC) to attempt to obtain this record.  The AMC was unsuccessful and issued a formal finding of unavailability.  In an October 2013 remand, the Board instructed the AMC to provide proper notice to the Veteran concerning the unavailability of the record.  In November 2013, the AMC provided such a notice to the Veteran, and the Veteran did not respond.

The comment from the September 2014 examiner indicates that the Veteran has a copy of the September 2004 Agent Orange Environmental examination, and that he provided a copy to the examiner.  On remand, VA should attempt to obtain this record.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since March 2014.

2.  Associate with the claims folder the September 2004 Agent Orange Environmental examination submitted by the Veteran during the September 2014 VA examination.

3.  If the September 2004 Agent Orange Environmental examination is unavailable, contact the Veteran and attempt to obtain the record.  All attempts to procure this record should be documented in the claims file.  If record cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

